Case 20-41308           Doc 169     Filed 03/19/20 Entered 03/19/20 13:14:53        Main Document
                                                Pg 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re:                            )   Case No.: 20-41308-659
                                  )   Honorable Kathy A. Surratt-States
FORESIGHT ENERGY, LP, et al.      )   Chapter 11
                    Debtors.      )   (Jointly Administered)
                                  )
                                  )
   ENTRY OF APPEARANCE AND REQUEST FOR COPIES OF ALL PLEADINGS,
                           NOTICES AND ORDERS
         COMES NOW Irena M. Goldstein, pursuant to Bankruptcy Rule 9010(b) and hereby enters

her appearance as counsel for Javelin Global Commodities (UK) Ltd. Listed below is the additional

information required by Bankruptcy Rule 9010(b):

                                             Irena M. Goldstein
                                             Paul Hastings LLP
                                              200 Park Avenue
                                            New York, NY 10166
                                        Telephone: (212) 318-6093
                                         Facsimile: (212) 303-7093
                                  Email: irenagoldstein@paulhastings.com

         Pursuant to Bankruptcy Rule 2002, Counsel also respectfully requests that copies of all

documents, including but not limited to, notices, pleadings, proposed orders and orders which are

filed with the Court, or mailed, telecopied or otherwise transmitted or delivered to creditors, parties

in interest, or to the Debtor be mailed to Counsel at the above address.


                                         Respectfully submitted,

                                         PAUL HASTINGS LLP

                                         By: /s/ Irena M. Goldstein
                                         Irena M. Goldstein
                                         Paul Hastings LLP
                                         200 Park Avenue
                                         New York, NY 10166
                                         Telephone: (212) 318-6093
                                         Facsimile: (212) 303-7093

{20039/00000/2803267.DOC.}                     1
Case 20-41308           Doc 169   Filed 03/19/20 Entered 03/19/20 13:14:53     Main Document
                                              Pg 2 of 2


                                      ATTORNEY FOR JAVELIN GLOBAL COMMODITIES
                                      (UK) LTD.


                                      CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing document was served by ECF
electronic noticing on this 18th day of March, 2020, upon all counsel of record.


                                                    /s/ Irena M. Goldstein




{20039/00000/2803267.DOC.}                  2
